Name: Commission Regulation (EC) NoÃ 994/2009 of 22Ã October 2009 fixing the export refunds on pigmeat
 Type: Regulation
 Subject Matter: technology and technical regulations; NA;  health;  trade policy;  animal product
 Date Published: nan

 23.10.2009 EN Official Journal of the European Union L 278/13 COMMISSION REGULATION (EC) No 994/2009 of 22 October 2009 fixing the export refunds on pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 164(2), final subparagraph, and Article 170 thereof, Whereas: (1) Article 162(1) of Regulation (EC) No 1234/2007 provides that the difference between prices on the world market for the products listed in Part XVII of Annex I to that Regulation and prices for those products on the Community market may be covered by an export refund. (2) Given the present situation on the market in pigmeat, export refunds should therefore be fixed in accordance with the rules and criteria provided for in Articles 162 to 164, 167, 169 and 170 of Regulation (EC) No 1234/2007. (3) Article 164(1) of Regulation (EC) No 1234/2007 provides that the refund may vary according to destination, especially where the world market situation, the specific requirements of certain markets, or obligations resulting from agreements concluded in accordance with Article 300 of the Treaty make this necessary. (4) Refunds should be granted only on products that are allowed to move freely in the Community and that bear the health mark as provided for in Article 5(1)(a) of Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (2). Those products must also satisfy the requirements laid down in Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (3) and Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (4). (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. Export refunds as provided for in Article 164 of Regulation (EC) No 1234/2007 shall be granted on the products and for the amounts set out in the Annex to this Regulation subject to the condition provided for in paragraph 2 of this Article. 2. The products eligible for a refund under paragraph 1 must meet the relevant requirements of Regulations (EC) Nos 852/2004 and 853/2004, notably preparation in an approved establishment and compliance with the health marking requirements laid down in Annex I, Section I, Chapter III to Regulation (EC) No 854/2004. Article 2 This Regulation shall enter into force on 23 October 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 139, 30.4.2004, p. 55. (3) OJ L 139, 30.4.2004, p. 1. (4) OJ L 139, 30.4.2004, p. 206. ANNEX Export refunds on pigmeat applicable from 23 October 2009 Product code Destination Unit of measurement Amount of refund 0210 11 31 9110 A00 EUR/100 kg 54,20 0210 11 31 9910 A00 EUR/100 kg 54,20 0210 19 81 9100 A00 EUR/100 kg 54,20 0210 19 81 9300 A00 EUR/100 kg 54,20 1601 00 91 9120 A00 EUR/100 kg 19,50 1601 00 99 9110 A00 EUR/100 kg 15,20 1602 41 10 9110 A00 EUR/100 kg 29,00 1602 41 10 9130 A00 EUR/100 kg 17,10 1602 42 10 9110 A00 EUR/100 kg 22,80 1602 42 10 9130 A00 EUR/100 kg 17,10 1602 49 19 9130 A00 EUR/100 kg 17,10 NB: The product codes and the A series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.